Exhibit 99.2 Special Meeting of Holders of Common Shares of Kinross Gold Corporation (the “Issuer”) September 15, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 Continuous Disclosure Obligations Section 11.3 Item 1:Share Issuance Resolution By a vote, the results of which are outlined below, the ordinary resolution to approve certain matters relating to the plan of arrangement involving Red Back Mining Inc. (“Red Back”) to, among other things, issue common shares and warrants of the Issuer to shareholders of Red Back in exchange for common shares of Red Back was approved: Vote Type Voted Voted (%) O/S (%) For Withheld Non Votes 0 0 0 KINROSS GOLD CORPORATION By: /Shelley M. Riley/ Name: Shelley M. Riley Title: Vice President, Administration and CorporateSecretary
